internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom it a plr-115968-99 date date in re legend company city business state statute a b d e f year dear this is in reply to a letter of september from your authorized representative seeking rulings on the reinvestment of proceeds under sec_1033 of the internal_revenue_code you have represented that you have for some time held as an investment a substantial f but less than controlling_interest in the stock of company a privately owned state regulated utility all of the assets of company are dedicated to business operations by letter dated e the city attorney of city in which company does business notified company that city resolved to acquire company by purchase if agreed to or by eminent_domain if necessary after negotiations and in lieu of proceedings for requisition of an involuntary nature pursuant to state statute the shareholders of company sold all of their company stock for cash in d of year to city plr-115968-99 you propose to reinvest the entire proceeds from the involuntary_conversion in public_utility mutual funds such as a or utility stocks such as b you state that the companies represented by these investments own or operate property dedicated to public_utility uses similar to the property held by company you believe that the public_utility mutual funds or utility stocks should constitute property similar_or_related_in_service_or_use to the company stock converted by the city purchase within the meaning of sec_1033 you have requested that we rule that the replacement_property will constitute property similar_or_related_in_service_or_use to the company stock involuntarily converted and that the reinvestment of the proceeds from the involuntary_conversion in the replacement_property is eligible for nonrecognition of gain under sec_1033 sec_1033 provides that at the election of the taxpayer gain realized upon the involuntary_conversion of property as a result of requisition or condemnation or threat or imminence thereof will be recognized only to the extent that the amount_realized upon the conversion is not reinvested in property similar_or_related_in_service_or_use to the converted property generally replacement_property does not qualify as similar_or_related_in_service_or_use unless its physical characteristics and end uses are similar to those of the converted property when an investor owns property that is involuntarily converted however the inquiry shifts primarily to the similarity in the relationship of the services or uses which the converted and replacement properties have to the owner-investor see revrul_64_237 1964_2_cb_319 revrul_64_237 enumerates several factors to consider in determining whether the replacement_property is indeed similar to the converted property of the owner-investor including the nature of the business risks connected with the properties and the extent and type of management activities the property requires of the owner thus when an investor's property is involuntarily converted the investor is entitled to consider the manner in which the converted property was held in determining whether the proposed replacement_property will be similar_or_related_in_service_or_use the service generally does not distinguish among various types of equity securities for purposes of sec_1033 revrul_66_355 1966_2_cb_302 held that a taxpayer could replace common_stock that was involuntarily converted with common_stock preferred_stock or mutual_fund shares and treat the replacement_property as similar_or_related_in_service_or_use within the meaning of sec_1033 the companies represented by investments in public_utility mutual funds such as a or utility stocks such as b own or operate property dedicated to public_utilities uses similar to the property held by company accordingly where a noncontrolling interest in company stock is involuntarily converted into money within the meaning of sec_1033 we rule that reinvestment of the proceeds in public_utility mutual funds such as a or utility stocks such as b constitutes property similar_or_related_in_service_or_use plr-115968-99 within the meaning of sec_1033 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely deputy assistant chief_counsel income_tax and accounting by michael j montemurro senior technician reviewer branch
